            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NELSON PIZARRO,          :
    Petitioner,          :
                         :                No. 1:19-cv-343
   v.                    :
                         :                (Judge Rambo)
WARDEN DOUGLAS K. WHITE, :
   Respondent.           :

                               ORDER

     AND NOW, this 30th day of April 2019, in accordance with the Memorandum

accompanying this Order, IT IS ORDERED THAT:

     1. Pizarro’s Petition for Writ of Habeas Corpus (Doc. No. 1) is DISMISSED
        WITHOUT PREJUDICE as premature and for failure to exhaust
        administrative remedies; and

     2. The Clerk of Court is directed to CLOSE this matter.



                                   s/Sylvia H. Rambo
                                   SYLVIA H. RAMBO
                                   United States District Judge
